 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6          JEREMY SCHNEIDER,

 7                               Plaintiff,

 8             v.                                         C19-332 TSZ

 9          THE ULTIMATE SOFTWARE                         ORDER
            GROUP INC,
10
                                 Defendant.
11
            Counsel having advised the Court that this matter has been resolved, and it
12
     appearing that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
            Dated this 5th day of February, 2020.
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
